Title: 1774 Aug. 27. Saturday.
From: Adams, John
To: 


       Went to view the City of Brunswick, there is a Church of England, a Dutch Church and a Presbyterian Church in this Town, there is some little Trade here—small Craft can come up to the Town. We saw a few small sloops. The River is very beautifull. There is a stone Building for Barracks which is tolerably handsome. It is about the Size of Boston Goal. Some of the Streets are paved and there are 3 or 4 handsome Houses. Only about 150 Families in the Town. Rode ten Miles to Jones’s, where We stopped to blow our Horses.
       This whole Colony of N. Jersey is a Champaign.
       
       About 12 O Clock We arrived at the Tavern in Prince Town, which holds out the Sign of Hudibrass, near Nassau Hall Colledge. The Tavern Keepers Name is Hire.
       The Colledge is a stone building about as large as that at New York. It stands upon rising Ground and so commands a Prospect of the Country.
       After Dinner Mr. Pidgeon a student of Nassau Hall, Son of Mr. Pidgeon of Watertown from whom we brought a Letter, took a Walk with us and shewed us the Seat of Mr. Stockton a Lawyer in this Place and one of the Council, and one of the Trustees of the Colledge. As we returned we met Mr. Euston Houston, the Professor of Mathematicks and natural Philosophy, who kindly invited Us to his Chamber. We went. The Colledge is conveniently constructed. Instead of Entries across the Building, the Entries are from End to End, and the Chambers are on each side of the Entries. There are such Entries one above another in every Story. Each Chamber has 3 Windows, two studies, with one Window in each, and one Window between the studies to enlighten the Chamber.
       Mr. Euston then shewed us the Library. It is not large, but has some good Books. He then led us into the Apparatus. Here we saw a most beautifull Machine, an Orrery, or Planetarium, constructed by Mr. Writtenhouse of Philadelphia. It exhibits allmost every Motion in the astronomical World. The Motions of the Sun and all the Planetts with all their Satellites. The Eclipses of the Sun and Moon &c. He shewed us another orrery, which exhibits the true Inclination of the orbit of each of the Planetts to the Plane of the Ecliptic. He then shewed Us the electrical Apparatus, which is the most compleat and elegant that I have seen. He charged the Bottle and attempted an Experiment, but the State of the Air was not favourable. By this Time the Bell rang for Prayers. We went into the Chappell, the President soon came in, and we attended. The Schollars sing as badly as the Presbyterians at New York. After Prayers the President attended Us to the Balcony of the Colledge, where We have a Prospect of an Horizon of about 80 Miles Diameter. We went into the Presidents House, and drank a Glass of Wine. He is as high a Son of Liberty, as any Man in America. He says it is necessary that the Congress should raise Money and employ a Number of Writers in the Newspapers in England, to explain to the Public the American Plea, and remove the Prejudices of Britons. He says also We should recommend it to every Colony to form a Society for the Encouragement of Protestant Emigrants from the 3 Kingdoms. The Dr. waited on us to our Lodgings and took a Dish of Coffee. He is one of the Committee of Correspondence, and was upon the Provincial Congress for appointing Delegates from this Province to the general Congress. Mr. William Livingston and He laboured he says to procure an Instruction that the Tea should not be paid for. Livingston he says is very sincere and very able in the public Cause, but a bad Speaker, tho a good Writer.
       Here we saw a Mr. Hood a Lawyer of Brunswick, and a Mr. Jonathan Dickenson Serjeant, a young Lawyer of Prince town, both cordial Friends to American Liberty. In the Evening, young Whitwell, a student at this Colledge, Son of Mr. Whitwell at Boston to whom we brought a Letter, came to see us.
       By the Account of Whitwell and Pidgeon, the Government of this Colledge is very Strict, and the Schollars study very hard. The President says they are all Sons of Liberty.
      